Citation Nr: 1820141	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-11 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder. 

3.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Alexandria M. Jackson, Attorney at law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1973 to July 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from a May 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO granted service connection for a bilateral hearing loss disability; an initial 10 percent disability rating was assigned, effective October 28, 2011.  The Veteran appealed this rating action and the RO's determination therein to the Board.  

This appeal also stems from a February 2013 rating action issued by the above RO.  By that rating action, the RO reopened a previously denied claim for service connection for a low back disorder, and denied the de novo claim on its merits.  The Veteran appealed this rating action and the RO's determination therein to the Board.  This appeal ensured. 

In August 2016, the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing in Columbia, South Carolina.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional medical evidence in support of his new and material evidence claim, along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in a Supplemental Statement of the Case (SSOC) is not required.  38 C.F.R. §§ 19.37, 20.1304 (2017).  




FINDINGS OF FACT

1.  During an August 2016 hearing before the undersigned, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of entitlement to an initial disability rating in excess of 10 percent for a bilateral hearing loss disability.  

2.  In an unappealed and final July 2005 rating action, the RO declined to reopen a previously denied claim for service connection for a low back disability condition.  No new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  

3.  Evidence received since the July 2005 rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for a low back disorder. 

4.  There is an approximate balance of positive and negative evidence as to whether the Veteran's low back disorder had its origins during his period of military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of entitlement to an initial disability rating in excess of 10 percent for a bilateral hearing loss disability by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a low back disability, diagnosed as lumbosacral pain with left SI radiculopathy with absent left ankle jerk and anterior osteophyte formation at L2-4 with broad-based disc bulges, are met.  38 U.S.C §§ 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal-Initial Rating Bilateral Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran, during testimony before the undersigned, withdrew his appeal with respect to the issue of entitlement to an initial disability rating in excess of 10 percent for a bilateral hearing loss disability.  Thus there remain no allegations of errors of fact or law for appellate consideration with respect to this issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to an initial disability rating in excess of 10 percent for a bilateral hearing loss disability and it is dismissed.

II. New and Material Evidence Claim-Low Back Disability

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a November 1991 rating action, the RO denied service connection for a low back disability, in part, because there was no current evidence that the Veteran had this disability.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  Thus, the November 1991 rating action was final based on the evidence then of record.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2017).

By a July 2005 rating action, the RO denied service connection for a low back disability, in part, because there was no current evidence that the Veteran had a chronic low back disability.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  Thus, the July 2005 rating action was final based on the evidence then of record.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103.

Evidence of record at the time of the July 2005 decision included the Veteran's service treatment records (STRs) and an October 1991 VA examination.  The October 1991 VA examination determined there was no low back disability, although it noted a possible left S1 radiculopathy.  

Evidence submitted after the July 2005 rating decision, includes VA medical records, private medical records, Social Security Administration records, and a private medical opinion.  An October 2016 report from Dr. FG contained an opinion that the Veteran's lumbosacral pain with left SI radiculopathy and absent left ankle jerk and anterior osteophyte formation at L2-4 with broad-based disc bulge was casually related to two lumbosacral injuries that the Veteran had sustained during military service.  

The Board finds that new and material evidence has been presented.  The evidence, including the 2016 private opinion, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a current disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.   

The Veteran seeks service connection for a low back disorder.  At the Board hearing, he asserted that his low back disorder had its onset during his military service when he offloaded ammunition onto the back of a motor vehicle.  The Veteran maintains that after the incident, he was placed on a light profile and continued to experience back pain for the duration of his period of military service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's STRs contain uncontroverted evidence that he received treatment for his low back during service.  In December 1974, the Veteran complained of back pain.  At that time, it was noted that he had pyuria with a normal intravenous pyelogram.  The examining clinician entered an impression of normal examination.  In mid-December 1974 and late July 1975, the Veteran complained of having had low back pain since late November 1974.  It was noted that he had also received treatment for a urinary tract infection (UTI) and that an examination was negative.  The Veteran's spine was evaluated as "normal" on a June 1975 separation examination report.

An October 1991 VA examination report noted normal findings except for an absent left ankle jerk.  The impression was low back pain, most likely musculoskeletal, and a possible left S1 radiculopathy.  2004 and 2005v VA medical records noted the Veteran's reports of chronic low back pain since 1974.  2005 VA records include lumbar spine films showed degenerative changes and diffuse disc osteophytes with broad-based bulges.

A February 2012 VA examination was conducted upon a review of the claims.  Following examination of the Veteran, the examiner provided a negative nexus opinion.  The examiner reasoned that the Veteran had a single back injury in November 1974 and then did not again complain of back pain for the duration of his military service, even denying back pain at his discharge physical.  The examiner also noted the physical nature of the Veteran's jobs post-service and a lack of significant imaging or examination abnormalities prior to 2012 and the lack of symptoms noted from 1974 to 1985. 

An October 2016 private opinion report was submitted by Dr. FG.  The Veteran reported to Dr. FG that after his in-service injury, he continued to have progressive back pain.  Dr. FG reviewed the STRs and VA medical records and following examination of the Veteran, provided a positive nexus opinion regarding chronic low back pain with left S1 radiculopathy.  Dr. FG noted the presence of the in-service injury, with medication prescriptions, and the spine films in 2005.  Dr. FG stated that he was basing this upon the review of contemporaneous military records. 

The Board finds that the evidence of record supports a finding of service connection for a low back disability.  First, there is a current disability as there are diagnoses of lumbar spine degenerative changes and chronic low back pain with left radiculopathy and anterior osteophyte formation at L2-4 with broad-based disc bulges.  Second, the STRs show evidence of in-service injury.  

Third, the most probative evidence of record demonstrates that the low back disability is related to service.  Both the private and VA opinions are based upon review of the relevant evidence of record and provide supporting explanations.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  But the private examiner accorded weight to the Veteran's assertions that he had back pain after service discharge; the VA examiner found there were no symptoms until at least 1985.  The Veteran has asserted symptoms since service discharge and has been consistent in his assertions; the Board thus finds these statements competent and credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The VA examination is thus not probative as it is not based upon correct factual foundation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (providing that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion).  The private opinion is more probative as it considered the Veteran's competent and credible lay statements.  Accordingly, service connection is warranted.  


ORDER

The appeal of entitlement to an initial disability rating in excess of 10 percent for a bilateral hearing loss disability is dismissed.

Service connection for lumbar spine degenerative changes, lumbosacral pain with left SI radiculopathy, and anterior osteophyte formation at L2-4 with broad-based disc bulges is granted. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


